DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed October 22, 2021 have been fully considered but they are not persuasive. The applicant first argues that the prior art Lind is silent on inputting “a set of data comprising the measured low-fidelity health-indicator data into a trained high-fidelity machine learning model, wherein the trained high-fidelity machine learning model is to generate a prediction whether a health of a user at a future time is outside a normal range, based on a low-fidelity health-indicator threshold.” The applicant second argues that the prior art Waljee is silent on generating “a prediction whether a health of a user at a future time is outside a normal range, based on a low-fidelity health indicator threshold. The examiner respectfully disagrees with both arguments. The applicant appears to be arguing these two prior arts individually; although they are meeting these limitations as a combination.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 The prior art Lind is used to disclose “a set of data comprising the measured low-fidelity health-indicator data into a trained high-fidelity machine learning model, future only the present. Therefore, the examiner brought in the prior art Waljee to teach that high-fidelity machine learning machine models can also be used to generate a prediction about future outcomes. In which, the combination of the prior arts Lind and Waljee meets the limitations of the claims.
The applicant further argues that the prior art Burton does not disclose “in response to a determination that the measured high-fidelity health-indicator data is inside the normal range: modify the low-fidelity health-indicator threshold to decrease a notification sensitivity.” The examiner respectfully disagrees. The prior art Burton discloses that the means of determining threshold levels can be determined by any combination of empirical clinical data or specific patient or patient group data as discloses in [0129]. Further Burton discloses, the means to monitor the thresholds and accessing these thresholds based on the user data as discloses in [0131] and [0133]-[0134] in order to optimize the diagnosis or treatment for the subject under investigation.
The examiner is not convinced therefore the rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kamath (US 2004/0220629 A1) in view of Lind (US 2003/0033032 A1), Waljee (US 2015/0095069 A1) and  Burton (US 2007/0032733 A1). 
Regarding claims 1 and 11, Kamath discloses an apparatus and method, comprising: a processing device (e.g. Fig 1C:205/206); a low-fidelity health-indicator data sensor operatively coupled to the processing device (e.g. Fig 1C:212 [0076]; Fig 7:606 PPG the system denotes the use of multiple sensors); a high-fidelity health-indicator data sensor operatively coupled to the processing device (e.g. Fig 1C:212 [0095-[0096]; Fig 7:601/614 ECG the system denotes the use of multiple sensors); and a memory having instructions stored thereon that (e.g. Fig 1C:209), when executed by the processing device, cause the processing device to: receiving measured low-fidelity health-indicator data at a first time, wherein the measured low-fidelity health indicator data is obtained by the low-fidelity health-indicator data sensor (e.g. [0095]-[0097]; Fig 7:606); based on a low-fidelity health-indicator threshold; in response to a determination that the prediction is outside the normal range: receive measured high-fidelity health-indicator data obtained by the high-fidelity health-indicator data sensor (e.g. [0095]-[0097] Fig 7:614). Kamath is silent regarding a trained high-fidelity machine learning model, wherein the trained high-fidelity machine learning machine learning model is to generate a prediction whether a health of a user at a future time is outside a normal range and in response to a determination that the measured high-fidelity health-indicator data is inside the normal range: modify the low-fidelity health-indicator threshold can be adaptive).
However, Lind discloses an application specific intelligent microsensor which includes inputting a set of data comprising the measured low-fidelity health-indicator data into a trained high-fidelity machine learning model, wherein the trained high-fidelity machine learning machine learning model is to generate a prediction whether a health of a user is outside a normal range (e.g. [0064]; [0068]-[0069]).
Additionally, Waljee discloses algorithms to identify patients with a high risk of developing a disease wherein the trained high-fidelity machine learning machine learning model is to generate a prediction about future outcomes (e.g. [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of invention to modify the system and method of Kamath to incorporate the teachings of Lind and Waljee wherein the processor utilizes wherein a trained high-fidelity machine learning model, wherein the trained high-fidelity machine learning machine learning model is to generate a prediction whether a health of a user at a future time is outside a normal range for the purpose of utilizing a machine that is adaptable to the user and can predict a potential negative outcome for a user, as is a commonly known application/function for machine learning models in the diagnostic field (e.g. Waljee: abstract; [0022]).
Furthermore, Burton teaches a method and apparatus for monitoring and classifying physiological signals wherein in response to a determination that the measured high-fidelity health-indicator data is inside the normal range: modify the low-fidelity health-indicator threshold (e.g. [0129]-[0134]).  While neither, Burton, Lind or 
Therefore, it would have been obvious to one of ordinary skill in the art before the time of invention to modify the system and method of Kamath to incorporate the teachings of Burton signals wherein in response to a determination that the measured high-fidelity health-indicator data is inside the normal range: modify the low-fidelity health-indicator threshold and to decrease a notification sensitivity for the purpose of customizing the threshold for the user.
Regarding claims 2 and 12, modified Kamath discloses wherein the low-fidelity health-indicator threshold corresponds to a first sensitivity threshold, and wherein to modify the low-fidelity health-indicator threshold the processing device is to modify the first sensitivity threshold to a second sensitivity threshold (e.g. Kamath [0091] threshold 776 may be adjusted in accordance with different cardiac events).
Regarding claims 3 and 14, modified Kamath discloses further comprising: modifying the second sensitivity threshold to the first sensitivity threshold in response to an expiration of a time interval (e.g. Kamath [0096] the system determines if the ppg signal exceeds a threshold after a predetermined time period (or threshold)). 
Regarding claims 4 and 14, modified Kamath discloses wherein to determine that the prediction is outside the normal range, the method further comprises: determining that a probability that the prediction is outside the normal range is above the first sensitivity threshold for a first time threshold (e.g. Kamath
Regarding claims 5 and 15, modified Kamath is silent regarding wherein the low-fidelity health-indicator threshold corresponds to the first time threshold, and wherein to modify the low-fidelity health-indicator threshold the method further comprises: modifying the first time threshold to a second time threshold. However, the system of Kamath already discloses the ability to adjust the data threshold in [0091]. Therefore, it would be obvious to one of ordinary skill that if the data threshold can be adjusted to account for the different type of cardiac and signal variations (i.e. normal sinus rhythm and ventricular fibrillation) then the time threshold or (predetermined time) in which the threshold should be signaled could also be adjusted. 
Regarding claims 6 and 16, modified Kamath discloses wherein the high-fidelity health-indicator data sensor comprises an electrocardiogram (ECG) sensor (e.g. Kamath [0095-[0096]; Fig 7:601/614). 
Regarding claims 7 and 17, modified Kamath discloses wherein the low-fidelity health-indicator data sensor comprises a photoplethysmography (PPG) sensor (e.g. Kamath [0076]; Fig 7:606). 
Regarding claims 8 and 18, modified Kamath discloses wherein the processing device corresponds to one of: a smartwatch, a fitness band, a computer tablet, or a laptop computer (e.g. Lind: [0056]).
Regarding claims 9 and 19, modified Kamath discloses wherein the trained high-fidelity machine learning model comprises one or more of: a generative neural network, a recurrent neural network (RNN) or a feed-forward neural network (e.g. Lind:  [0033]).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamath in view of Lind and Burton as applied to claims 1 and 11 above, and further in view of Banet (US 2011/0066043 A1).
Regarding claims 10 and 20, modified Kamath is silent regarding wherein the set of data further comprises a record of activity level of the user.
However, Banet discloses a body-worn monitoring system wherein the set of data further comprises a record of activity level of the user (e.g. [0066] lines 24-30 the system utilizes an accelerometer to determine activity level and degree of motion). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified method and system of Kamath to incorporate the teachings of Banet wherein the set of data further comprises a record of activity level of the user for the purpose of being able to understand the full scope of the user’s health data.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/J.F.H./Examiner, Art Unit 3792                                                                                                                                                                                                        
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792